Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment
Although NPL citations “Coralis Shoulder System Sterilization Container”  appears similar to the claimed design, it does not appear to have been available prior to the filing date of the claimed design, and has therefore not been applied as prior art.

Claim rejections
The claim is rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
 
The claim is indefinite and non-enabling because there are inconsistencies between the views of the drawings that are so great that the overall appearance of the design is unclear (MPEP § 1504.04), specifically:

 
Fig. 1.6 shows solid lines in the areas indicated by the arrows, however Fig. 1.1 does not show solid lines in the corresponding areas, and instead shows a rounded corner:

    PNG
    media_image1.png
    859
    650
    media_image1.png
    Greyscale

Fig. 1.7 appears to show the darkened structure flush with the rest of the side wall, see arrows, however Fig. 1.6 shows this element as slightly protruding because a thickness is shown, see arrows:

    PNG
    media_image2.png
    851
    650
    media_image2.png
    Greyscale

Fig. 1.5 shows double solid lines in the areas indicated by the arrows, however Fig. 1.1 shows a single solid line, see circled area:


    PNG
    media_image3.png
    928
    818
    media_image3.png
    Greyscale



The element identified by darkened coloring below on Figs. 1.5 and 1.7 appears to be protruding from the bottom, however this element is missing from Figs. 1.2, see arrow. Please note the same inconsistency is present with respect to Fig. 1.3, however, Fig. 1.3 is not shown annotated below since it is a mirror image of Fig. 1.2.
 
    PNG
    media_image4.png
    813
    924
    media_image4.png
    Greyscale

 
The claim is indefinite and non-enabling because the visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP § 1504.04), specifically:
 
It cannot be determined where the elements identified by the arrows are located on Figs. 1.2 and 1.3. Specifically, although these elements appear to align with some of the circular elements seen in Fig. 1.7, they are not present in Figs. 1.4 and 1.5, and it cannot be determined whether there is just one of these elements protruding per row, or whether there are multiple protrusions present in the areas shown darkened on Fig. 1.7 below.


    PNG
    media_image5.png
    315
    1151
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    327
    1151
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    610
    1153
    media_image7.png
    Greyscale



The depth and three-dimensional appearance of the circular elements identified by the by the box below on Fig. 1.7 cannot be determined. It is unclear whether these surfaces are coplanar with the bottom of the sterilizer or whether they are recessed, if there are recesses present the depth therein cannot be determined. Further, some of these element appear to be protrusions as explained above, however which of these elements protrudes cannot be determined.

    PNG
    media_image8.png
    618
    1154
    media_image8.png
    Greyscale

 
Because of the inconsistencies and inadequate disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.
 
To overcome this rejection, it is suggested that applicant submit new drawings of the claimed design that show the design clearly and consistently. If certain non-enabled portions of the design cannot be fully enabled without the introduction of new matter, applicant may remove from the claim the areas or portions of the design that are considered indefinite and nonenabling by converting them to broken line and amending the specification to indicate those portions form no part of the claimed design.
 
Replacement drawings
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 
Avoidance of new matter
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
 
References cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 
Conclusion
Accordingly, the claim is rejected under 35 U.S.C. 112(a) and (b).
 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MALLEY whose telephone number is (571)272-5375.  The examiner can normally be reached on Monday-Thursday 5:30am - 2:30pm and Fridays 5:30am - 9:30am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571.272.4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY SHANNON MALLEY/           Examiner, Art Unit 2914